Martha /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 23, 2014

                                    No. 04-14-00265-CV

                                     John DONOHUE,
                                         Appellant

                                             v.

                                    Martha DONOHUE,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CI19573
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
      The District Clerk’s Notification of Late Record is GRANTED. The clerk’s record is due
on May 20, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court